This is an appeal from a decision of the State Industrial Board denying appellant’s application to classify this case as one coming under section 25-a of the Workmen’s Compensation Law. The claimant, in the employ of the city of New York, suffered an accident on February 6, 1932. Awards were made to him in April and September, 1932, and with the latter award the case was closed. On May 31, 1933, claimant wrote to the Department of Labor as follows: “ Referring to my case 2.22.33 about my eyes, same is not all cured. I would like to apply for compensation. Kindly advise me what to do.” The letter was received June 2, 1933. The application was acknowledged on June 21, 1933, with instructions as to what claimant should do. Claimant subsequently filed a medical report showing the extent of his injuries. Claimant’s application was filed on May 31, 1933, which was within seven years from the date of his accident. The award is not payable out of the Special Fund established pursuant to the provisions of section 25-a of the Workmen’s Compensation Law. (Matter of Ludgen v. Jamestown Asphalt Paving Materials Corp., 257 App. Div. 881.) Decision of the [State] Industrial Board unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.